Smith, J.,
delivered the opinion of the court.
One of the questions presented by this record, and which, if answered in the affirmative, will dispose of the whole case, is this: Is a gift by a husband to the wife of a personal ornament — in this instance, a diamond ring — “valid as against any third-person,” when such gift is not evidenced by a written instrument, acknowledged and recorded as provided by section 2294 of the Code of 1892, the same being section 2522 of the Code of 1906? In the case at bar the ring was given to the wife eight years prior to the institution of this suit, at a time when the husband was solvent, and without any intention on his part of defrauding any one. This section is as follows: A transfer or conveyance of goods and chattels, or lands or any lease of lands, between husband and wife, shall not be valid as against any third person, unless the transfer or conveyance be in writing and acknowledged and filed for record as a mortgage or •deed of trust is required to be; and possession of the property shall not be equivalent to filing the writing for *266record, but, to affect third persons, the writing must be filed for record.” The words “goods and chattels” are ordinarily broad enough to cover all personal- property; and if the statute is to be interpreted- literally, all gifts of personal property, including necessary wearing apparel and ornaments for the person, made by a husband to the wife, must be by a written instrument, acknowledged and recorded; and in that event the fact that the wearing apparel of every person is exempt from execution or attachment would not aid the wife, for as against any third person such wearing apparel would be dealt with as if it remained the property of the husband. If this is the meaning of the statute, its absurdity is manifest, and that the legislature intended‘such a result is-inconceivable.
After the enactment of this statute it still remained, as it had always been, the legal and moral duty of the husband to support his wife in a way suitable to her situation and his condition in life. In order to do this he must, among other things, give her necessary wearing-apparel, and ought, so far as his means will permit and within the limits of a wise economy, to give her such personal ornaments as good taste and the usage of the society in which she moves demands. If the innumerable-gifts which he must make her in discharging this duty, if the transfer of each article of clothing and each personal ornament, must be by a written instrument, acknowledged and recorded, the statute requiring it would not only be an absurd one, but would be unreasonable, and would result in such great inconvenience and expense as to be intolerable. Legislators must be presumed to be reasonable and sane men, “and to intend the natural, direct, and probable consequences of their acts, that these shall not be absurdly or unreasonably construed, and therefore that they intend to avoid absurdities and nonsense.” 4 Hughes, Grounds and Rudiments of the Law, 1104. If, therefore, wearing apparel *267and personal ornaments can be, consistent with the rules of construction, excluded from the operation of this statute, it becomes our duty to do so. Railroad Co. v. Hemphill, 35 Miss. 17; Ingraham v. Speed, 30 Miss. 410; Board of Education v. Railroad, 72 Miss. 236, 16 South. 489; 2 Lewis’ Suth. Statutory Construction (2d Ed.), sections 488-490, and authorities there cited.; 36 Cyc. 1108. At the same time, we must bear in mind that the enactment of a wise or a foolish statute is for the determination, not of the courts, but of the lawmakers; and when the intention of the lawmakers is clearly understood, the statute must be enforced as written, it matters not to-what absurd results such enforcement may lead.
Human language is not a perfect vehicle for conveying thought, and it frequently happens that words used have a broader or narrower meaning than that intended by the person using them. One of the maxims of the common law, therefore, is “verba intentioni debent inserviré.” (Words are to be governed by the intention.) As was said by this court in Board of Education v. Railroad Co., supra: “It is familiar learning that, in the construction of statute, courts chiefly desire to reach and know the real intention of the framers of the law, and, reaching and knowing it, then to adopt that interpretation which will meet the real meaning of the legislature, though such interpretation may be beyond or within, wider or narrower than, the mere letter of the enactment. ’ ’ The courts have repeatedly given the words “goods, wares and merchandise,” as they appear in various statutes, a broad or restricted meaning, according to the context and the evident purpose of the statutes. See .authorities cited in 20 Cyc. 1272; 14 Am. and Eng. Ency. of Law, 1079. The object of the statute was to prevent the perpetration of frauds, by means of pretended transfer’s of property between husband and wife. Gregory v. Dodds, 60 Miss. 549. The number of frauds that could be perpetrated by means of pretended gifts *268by husbands to wives of wearing apparel and personal ornaments is so infinitesimal in comparison with the number of such gifts that must be made by husbands in the discharge of the duty to support their wives, and the inconvenience, expense, and absurdity of evidencing such gifts by a written instrument, acknowledged and recorded, is so great, that the conclusion is irresistible that the legislature did not intend to include such gifts within the meaning of the words used in the statute. In Queen v. Clarence, L. R. 22 Q. B. Div. 65, it was said by Lord Coleridge that “in such a matter as the construction of a statute, if the apparent logical construction of its language leads to results which it is impossible to believe that those who framed or those who passed the statute contemplated, and from which one’s own judgment recoils, there is in my opinion good reason for believing that the construction which leads to such results cannot be the true construction of the statute.”
The question propounded in the beginning of this opinion must therefore be answered in the affirmative, and the decree of the court below must be affirmed.

Affirmed.